Case 1:21-cv-11619-RMB-AMD Document1 Filed 05/21/21 Page 1 of 6 PagelD: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

CAMDEN VINCINAGE

 

LEONARD HARRISON and ANN
MARIE HARRISON, his wife,

Plaintiff(s), CIVIL COMPLAINT
Vs.
UNITED STATES OF AMERICA, Docket No.

Defendant(s)

 

COMPLAINT AND DEMAND FOR JURY

 

Plaintiff, Leonard Harrison, claims damages against the United States of America,
and in support thereof, avers as follows:
PARTIES
1. The Plaintiff, Leonard Harrison, resides at 251 Roxbury Street, in the Borough of
Browns Mills, County of Burlington, State of New Jersey.
2. The Defendant, United States of America, owns, operates and controls the United
States Postal Service, and all aspects of mail delivery, including its employees,

servants and agents.

JURIDICTION AND VENUE
3. This Court has jurisdiction, pursuant to 28 U.S.C. § 1346(b) and Federal Tort
Claims Act.
4. The Plaintiffs claim was presented to the United States of America on November

15, 2019 and was formally denied on May 10, 2021. Therefore, all procedural
Case 1:21-cv-11619-RMB-AMD Document1 Filed 05/21/21 Page 2 of 6 PagelD: 2

pre-requisite to suit have been met.
5. Venue lies in this district pursuant to 28 U.S.C. § 1402(b) as all the events

relevant to this accident occurred in this district.

COUNT I

6. On June 28, 2018, the Plaintiff, Leonard Harrison, was a lawful occupant of a
motor vehicle which was parked in the driveway of 9 Westwind Way in the
Township of Westampton, County of Burlington, State of New Jersey.

7. At the aforesaid time and place, the Defendant, United States of America, by and
through its employee/servant/agent, Anthony Chrupcala, operated its vehicle
along Westwind Way in such a careless and negligent manner by failing to
observe the parked vehicle that the Plaintiff, Leonard Harrison, was in causing a
violent collision.

8. Said collision was caused and/or substantially contributed to by the carelessness
and negligence of the Defendant, United States of America, by and through its
agent/servant/employee, Anthony Chrupcala, who failed to make proper
observations of traffic, was travelling at a high rate of speed excessive for traffic
conditions then and there existing, failed to apply his brakes, failed to properly
maintain his vehicle, was in disregard of the rights of others using the public
roadway and was otherwise careless and negligent.

9. As a direct and proximate result of the carelessness and negligence of the
Defendant, United States of America, as aforesaid, the Plaintiff, Leonard
Harrison, sustained severe personal injuries both temporary and permanent in

nature; did suffer, is suffering and may in the future suffer great pain and
Case 1:21-cv-11619-RMB-AMD Document1 Filed 05/21/21 Page 3 of 6 PagelD: 3

physical discomfort; has compelled and in the future may be compelled to expend

large sums of money for medical treatment; has been unable and may in the

future be unable to pursue his normal activities resulting in loss of income and
has been otherwise damaged.

WHEREFORE, the Plaintiff, Leonard Harrison, demands judgment against the
Defendant, United States of America, for such sums as would reasonably compensate
him in accordance with the laws of the State of New Jersey, together with interest and
costs of suit.

COUNT II
1. Plaintiff hereby repeats and incorporates herein each and every paragraph
contained in the Complaint but for the sake of brevity are not set forth at length.
2. At the aforesaid time and place, Defendant, United States of American, was the
owner of the vehicle which Anthony Chrupcala was operating during the Course
and scope of his employment with the United States Postal Service and as such,
his acts of negligence are imputed to the Defendant, United States of America.

WHEREFORE, the Plaintiff, Leonard Harrison, demands judgment against the

Defendant, United States of America, for such sums as would reasonably compensate

him in accordance with the laws of the State of New Jersey, together with interest and

costs of suit.

COUNT III
1. Each and every allegation contained in the previous Counts are repeated and

incorporated herein but for the sake of brevity are not set forth at length.
Case 1:21-cv-11619-RMB-AMD Document1 Filed 05/21/21 Page 4 of 6 PagelD: 4

2. Plaintiff, Ann Marie Harrison, is the wife of the Plaintiff, Leonard Harrison and
entitled to his services, society and consortium.

3. As a result of the carelessness and negligence of the Defendant, United States of
America, as aforesaid and injuries caused to her husband by same, Plaintiff, Ann
Marie Harrison has been and will be deprived of the services, society and
consortium of her husband, Plaintiff, Leonard Harrison.
WHEREFORE, Plaintiff, Ann Marie Harrison, demands judgment against

Defendant, United States of America, for such sums as would reasonably and properly

compensate her in accordance with the Laws of the State of New Jersey, together with

interest and costs of suit.

COUNT Iv
1. Each and every allegation contained in the previous Counts re repeated and
incorporated herein, but for the sake of brevity is not set forth here at length.
WHEREFORE, the Plaintiffs, Leonard Harrison and Ann Marie Harrison, his wife,
demand judgment against the Defendant, The United States of American, for such sums
as would reasonably and properly compensate them in accordance with the Laws of the

State of New Jersey, together with interest and costs of suit.
Case 1:21-cv-11619-RMB-AMD Document1 Filed 05/21/21 Page 5 of 6 PagelD: 5

DESIGNATION OF TRIAL COUNSEL
Pursuant to Rule 4:25-4, the undersigned attorneys for the Plaintiffs, Leonard

Harrison and Anne Marie Harrison, hereby designates John D. Borbi, Esquire as Trial

Counsel.

BORBI, CLANCY & PATRIZI LLC
Attorney for Plaintiffs

Dated: 5 7) al Md Be

JOHN D. BORBI, ESQ.

 

7

DEMAND FOR JURY TRIAL
TAKE NOTICE that the Plaintiffs, Leonard Harrison and Anne Marie Harrison,

hereby demands a Trial by Jury on all issues in accordance with the Rules of this Court.

BORBI, CLANCY & PATRIZI, LLC
Attorney for Plaintiffs

Ad /

Datea: 5 [90/21 JOIN D. BORBI, ESO.
Case 1:21-cv-11619-RMB-AMD Document1 Filed 05/21/21 Page 6 of 6 PagelD: 6

CERTIFICATION IN ACCORDANCE WITH RULE 4:5-1

John D. Borbi, Esquire, certifies that there are no other actions or arbitrations
pending or contemplated involving the subject matter of this controversy at this time,
and there are no additional known parties who should be joined to the present action
at this time.

I certify that confidential personal identifiers have been redacted from documents
now submitted to the Court and will be redacted from all documents submitted in the
future in accordance with Rule 1:38-7(b).

I certify that the foregoing statements made by me are true and accurate. I
further certify that if any of the foregoing statements made by me are willfully false, I

am subject to punishment

  

 

f. “A y «
Dated: 7/47/91 JON D. BORBI, ESQ.

RBI, CLANCY & PATRIZI, LLC
Attorney for Plaintiffs
999 Route 73 North, Suite 102
Marlton, New Jersey 08053
